Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Oakwood Nursing Center, Inc., )
(CCN: 10-5183), ) Date: September 03, 2009
)
Petitioner, )
) Docket Nos. C-08-737
-v. ) C-09-194
) Decision No. CR2001
Centers for Medicare & )
Medicaid Services. )
)
DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose the following remedies against Petitioner, Oakwood Nursing Center, Inc.:

¢ Civil money penalties of $5050 per day for each day of a period that began on July
2, 2008 and which ran through July 16, 2008; and

¢ Civil money penalties of $3400 per day for each day of a period that began on
October 31, 2008 and which ran through November 22, 2008.!

'CMS imposed additional civil money penalties against Petitioner in amounts of $200 per
day for each day of a period that began on May 22, 2008 and which ran through July 6,
2008, and of a period that began on July 17, 2008 and which ran through October 30,
2008. Petitioner did not contest the imposition of these penalties. Furthermore, and by
virtue of the noncompliance that I find in this decision, additional remedies were imposed
against Petitioner consisting of a denial of payment for new Medicare admissions for
each day of a period that began on August 1, 2008 and which ran through November 22,
2008, and loss of authority to conduct nurse aide training. Petitioner has not challenged
(continued...)
I. Background

Petitioner is a skilled nursing facility located in Ocala, Florida. It participates in the
Medicare program and its participation is governed by sections 1819 and 1866 of the
Social Security Act (Act) as well as by implementing regulations at 42 C.F.R. Parts 483
and 488. Its right to a hearing in this case is governed by regulations at 42 C.F.R. Part
498.

Petitioner requested hearings to challenge CMS’s determination to impose the remedies
that I discuss in the opening paragraph of this decision and the two cases were assigned to
me for a hearing and a decision. I consolidated them and I held a hearing by telephone
on June 10, 2009. During the hearing I received into evidence exhibits from CMS which
l identified as CMS Ex. 1 — CMS Ex. 38, and CMS Ex. 40 — CMS Ex. 50. I received into
evidence exhibits from Petitioner which I identified as P. Ex. | — P. Ex. 23. I heard the
cross examination testimony of several of CMS’s witnesses whose sworn direct
testimony had been received as CMS exhibits.

IL. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with Life Safety Code and
Medicare participation requirements;

2. Petitioner proved to be clearly erroneous CMS’s determinations of
immediate jeopardy level noncompliance; and

3. CMS’s civil money penalty determinations are reasonable in amount
and duration.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

'(.. continued)

CMS’s authority to impose these additional remedies assuming that I sustain CMS’s
determinations of noncompliance. Therefore, I do not address them specifically in this
decision.
1. Petitioner failed to comply substantially with Life Safety Code and
Medicare participation requirements.

The noncompliance findings that are at issue here were made at two surveys of
Petitioner’s facility. The first survey was conducted on July 2, 2008 (July survey) and it
addressed Petitioner’s compliance with the Life Safety Code. Numerous instances of
noncompliance were found at this survey including one instance of immediate jeopardy
level noncompliance.” The second survey was completed on October 31, 2008 (October
survey) and it addressed complaints concerning Petitioner’s compliance with Medicare
regulations governing discharge and transfer of residents. At this survey three instances
of immediate jeopardy level noncompliance were identified.

I address all of the immediate jeopardy level deficiencies that were identified at the two
surveys. In this Finding I decide the issue of Petitioner’s compliance with Life Safety
Code and Medicare participation requirements. In Finding 2 I decide the issue of
whether Petitioner’s noncompliance was at the immediate jeopardy level.

a. Petitioner failed to comply with Life Safety Code requirements.

Regulations governing participation in Medicare by skilled nursing facilities state that a
facility:

must be designed, constructed, equipped, and maintained to protect the
health and safety of residents, personnel and the public.

42 C.F.R. § 483.70. In order to comply with this requirement a facility must meet the
applicable provisions of the 2000 edition of the Life Safety Code of the National Fire
Protection Association. 42 C.F.R. § 483.70(a)(i). The Life Safety Code incorporates by
reference another code, the 1999 edition of the National Fire Alarm Code and, so, a
facility must meet these additional requirements as well.

CMS offered overwhelming proof that Petitioner failed to comply with Life Safety Code
requirements. The surveyors who conducted the July survey found that Petitioner failed
to comply with the Life Safety Code at an immediate jeopardy level of scope and severity
because it did not have an automatic sprinkler system on its premises. CMS Ex. 45; CMS
Ex. 46; CMS Ex. 48; CMS Ex. 49; Life Safety Code, sections 19.1.6.2; 19.1.6.3;
19.1.6.4; 19.3.

> The term “immediate jeopardy” is defined at 42 C.F.R. § 488.301 to mean
noncompliance that is so egregious as to cause or to have the likelihood of causing
serious injury, harm, impairment, or death to a resident or residents of a skilled nursing
facility.
An automatic sprinkler system is not mandated in all facilities but it is mandated ifa
facility is constructed without certain other fire prevention safeguards. An automatic
sprinkler system was mandated here, because Petitioner’s facility had: non-rated ceiling
tile assembly throughout its structure; ceiling tiles that were not of a uniform
manufacture; and roof trusses with exposed steel beams. Moreover, Petitioner’s
management could not demonstrate that a one hour fire rated ceiling assembly was being
used to protect the steel roof supports. Jd. The problems posed by these structural
deficits were exacerbated because: the facility had exposed duct work which passed
through the ceiling tile assembly; its ceiling tile assembly lacked dampers to prevent the
passage of smoke in the event of a fire; the facility had recessed light fixtures throughout
that were not tented or one hour fire rated; and the facility’s ceiling tiles were not clipped
into place. Id.

Petitioner presented no evidence to rebut the surveyors’ noncompliance findings and,
evidently, does not contest them. Its arguments concerning the Life Safety Code
deficiencies reduce to arguments of law concerning CMS’s authority to impose civil
money penalties for those deficiencies and I address them below, at Finding 3.°

b. Petitioner failed to comply with Medicare participation
requirements.

The three immediate jeopardy level deficiencies that were identified at the October
survey were alleged failures by Petitioner to comply with the following Medicare
participation requirements.

e 42C.F.R. § 483.12(a). This regulation establishes criteria for transfer and
discharge of skilled nursing facility residents. Subsection (a)(5) of this regulation
requires generally that residents be given a minimum of 30 days’ notice before
being transferred from a facility.

e 42C.F.R. § 483.12(a)(7). This subsection requires that a facility that transfers a
resident must provide the resident with sufficient preparation and orientation to
ensure safe and orderly transfer or discharge from the facility.

> There were several additional non-immediate jeopardy level findings of Life Safety
Code violations made by the surveyors who conducted the July survey and Petitioner has
not challenged any of them. These noncompliance findings are, therefore,
administratively final.
© 42C.F.R. § 483.15(g)(1). This subsection requires a facility to provide each
resident with medically-related social services in order to attain or maintain his or
her highest practicable physical, mental, and psychosocial well-being.

These three subsections are written so as to protect the rights and well-being of
individuals who are by definition unable to protect themselves. Residents of a skilled
nursing facility are among the most helpless individuals in our society. They are in
nursing facilities because they are utterly dependent on others to provide for their basic
needs and for their survival. Transfer from a facility for an individual who is so helpless
can be a traumatic — even life endangering experience — and, for that reason, the
regulations impose on a facility’s management and staff the obligation to do the utmost to
protect its residents and their family members from the trauma associated with transfer.
The regulations require nothing less than a careful and compassionate effort in the case of
each transfer to make the move as physically and emotionally painless as is possible.

Petitioner decided to close its facility in September 2008. Doing so necessitated the
transfer and or discharge of residents. The decision to close the facility imposed on
Petitioner’s management and staff the heavy burden of assuring that each of Petitioner’s
approximately 60 residents be treated with the utmost respect, compassion, and dignity
and it required Petitioner to comply with all regulatory requirements governing resident
discharges and transfers.

The evidence presented by CMS depicts a glaring failure by Petitioner to carry out its
obligations to its residents. The evidence paints a picture of an enterprise that was
determined to accomplish the discharge/transfer process hastily and without regard for
the niceties of protecting its residents’ rights. As a consequence, residents were not
provided with the care and attention they were entitled to and Petitioner’s management
flagrantly disregarded regulatory requirements governing transfers of residents.

CMS presented the testimony of two former members of Petitioner’s staff who were at
the facility during critical dates in September and October 2008 when the facility was in
the process of being closed and the residents were being transferred. | find their
testimony to be graphic, compelling, and credible on all key points.

These witnesses — Kathleen Harkins, Petitioner’s interim administrator in early October,
and Hedye Massey, formerly a social worker at Petitioner’s facility — describe a transfer
process that was expedited for the purpose of moving residents out of Petitioner’s facility
as quickly as possible. CMS Ex. 37; CMS Ex. 38. And, they describe actions by
Petitioner’s management that flagrantly disregarded the rights and needs of the residents.
Id.
Ms. Harkins’ testimony is especially compelling. She testified that she was present at
Petitioner’s facility in the capacity of acting administrator for about six weeks in 2008,
beginning on October 6 of that year and continuing through mid-November. CMS Ex.
37, at 1. She testified that, despite her job title, she was essentially a figurehead.
Decisions concerning resident transfers were made by another individual, Terry
Carpenter, who had been appointed by Petitioner’s owners to oversee the transfer
process. Id. at 2-3.

Ms. Harkins was appalled at the conditions she observed when she arrived at the facility.
Id. at 2. Residents had been transferred without being given a choice as to where they
were sent. Jd. Some of the residents were not told where they were being transferred.

Id. at 5. Rather, they were loaded into cars or vans and driven to other facilities in
communities that were remote from Petitioner’s facility. Jd. Often, residents’ families
were not notified about the transfer. Family members who visited Petitioner’s facility for
visits with residents were shocked to find out that their loved ones were no longer there.
Id. at 2. Moreover, although Petitioner’s management informed residents’ families on
October 24, 2008 that the facility would close on November 23, 2008, Mr. Carpenter’s
actual goal was to have residents out of the facility effective immediately. /d. at3. Ata
meeting of Petitioner’s department managers on October 27, 2008, Mr. Carpenter
informed those present that his goal was to have all residents out of the facility by the end
of that week. Id.

Ms. Harkins testified that, not only were residents rushed out of Petitioner’s facility in
violation of the requirement that they be given 30 days’ notice of a transfer, but that the
process of planning and implementing transfers was done with total disregard for
professionally accepted standards governing such actions. CMS Ex. 37, at 4. She
averred that, in addition giving each resident and his or her family 30 days notice of a
transfer, Petitioner was obligated to accomplish at least the following before effectuating
a transfer: (1) meeting with residents or their representatives to explain the reason for the
transfer; (2) engaging in detailed discharge planning which included taking sufficient
time to assure that each resident’s individual needs were addressed; (3) meeting with as
many family members of each resident as was possible; (4) providing the residents and
their family members with placement choices; (5) notifying the State health care agency
about each transfer; and (6) notifying other facilities so that their staff could come and
assess each resident prior to a transfer. Id.

Ms. Harkins averred that, in fact, no discharge planning actually occurred. In fact,
Petitioner performed none of the actions that she described as being essential
prerequisites to transferring residents. CMS Ex. 37, at 4. She asserted that, not only was
Petitioner’s social worker not permitted to provide discharge planning, but she was fired
when she attempted to intervene on residents’ behalf. Jd.
Ms. Massey corroborated Ms. Harkins’ testimony in important respects. Ms. Massey
described an operation in October 2008 that was conducted by Mr. Carpenter and
personnel from Petitioner’s management company in the back rooms of Petitioner’s
facility from which they directed resident transfers. CMS Ex. 38, at 2. She testified that
she was unable to perform her normal duties which included providing discharge
planning for residents who were to be transferred because Mr. Carpenter and his staff
excluded her from being involved in resident transfers. Jd. She averred that residents
who were transferred from Petitioner’s facility in October 2008 did not receive discharge
planning. Id.

Ms. Massey testified that she was advised by members of residents’ families that the
residents had not received discharge planning. She asserted that, in some instances,
residents had no idea where they were being transferred to. CMS Ex. 38, at 2. She
averred that in October 2008 she was asked by a member of Mr. Carpenter’s staff to write
ischarge notes and to certify that discharge planning had been accomplished for multiple
residents of Petitioner’s facility. Jd. at 2-3.

She refused to do so because she hadn’t provided discharge planning and didn’t believe
that anyone else had performed it. Jd. According to Ms. Massey, Mr. Carpenter directed
her to falsify resident records and told her that someone else from his staff would do it if
she refused. Jd. at 3. Mr. Carpenter then fired her. Jd.

As I have stated, Ms. Harkins and Ms. Massey corroborate each other’s testimony. I find
their testimony to be extremely persuasive even without additional corroboration. The
two witnesses were cross-examined during the June 10, 2009 hearing and nothing that
transpired during the hearing impeached their credibility. And, although I would find
these witnesses’ testimony credible without additional supporting evidence, CMS offered
a wealth of additional evidence which provides ample corroboration and support for what
these two witnesses said.

Their testimony was closely supported by Robert Mondrone, an administrator from
another facility, who has 24 years’ experience in facility administration. CMS Ex. 34.
Mr. Mondrone testified that he was periodically present at Petitioner’s facility during the
last few days of October and the first few days of November 2008. He averred that,
although Petitioner gave most of its residents notice of the facility’s closing in late
October 2008, it actually transferred or discharged all of them by the end of the first week
of November. /d. at 2. He testified that Petitioner’s management told family members of
residents that the residents had to be out of the facility on the same day that they were
notified of the impending shutdown. Id. at 3.

Mr. Mondrone testified that he had never seen a transfer/discharge process run so poorly
as that which he witnessed at Petitioner’s facility, describing the atmosphere at the
facility as constituting “widespread chaos.” Jd. at 2. He characterized the transfer
process as being run “like a production line” from a back room at Petitioner’s facility
with residents being systematically excluded from the decision making process. Id. at 3.
Mr. Mondrone asserted that he saw no evidence that Petitioner took steps to assist any of
its residents with transfer. There were no specific plans developed for transfer, no
discussions between the facility’s social services staff and residents and their families,
and no team meetings between Petitioner’s staff and residents and their families to assist
with the transfer process. Jd. at 2-3.

Additional support for CMS’s contentions comes as testimony given by residents’
relatives. The nephew of a resident testified that, near the end of October 2008, he was
called by Petitioner regarding the transfer of his aunt who was then a resident of
Petitioner’s facility. CMS Ex. 36, at 1-2. This telephone call was the only call that he
received from Petitioner concerning his aunt’s transfer. /d. at 2. He was told that his
aunt would be transferred either that evening or the following day and that he must
choose one of two facilities as a transfer site. Jd. at 1-2. Neither of the two facilities was
geographically close to Petitioner’s facility. The sister of another resident testified that in
late October her brother told her that he was being pressured by Petitioner’s management
to move as soon as possible from Petitioner’s facility to another facility. CMS Ex. 35, at
1-2. She was able to relocate him to another facility in the vicinity of Petitioner’s facility.
But, she effectuated this transfer without any help from Petitioner and in the face of
constant pressure from Petitioner’s management to move her brother as fast as possible.
Id. at 2.

The witnesses’ testimony is substantiated by Petitioner’s own resident records. In
September, 2008 Petitioner transferred four of its residents — who are identified in the
October survey report as Residents #s 13, 14, 16, and 17 — to other facilities without
providing these residents with the required 30 day notice of intent to transfer. CMS Ex.
1, at 3-5. The facility records for Residents #s 13, 14, and 17 are devoid of any evidence
that Petitioner provided these residents with social services during the transfer process.
CMS Ex. 1, at 21-24.

I have considered Petitioner’s arguments and evidence and find them not to be
persuasive. In many respects Petitioner simply avoids coming to grips with CMS’s
specific allegations of noncompliance. Rather, it relies on broad and bland assertions that
it provided appropriate notice and planning for residents who were transferred without
providing detailed evidence that would support these statements. In other instances,
Petitioner purports to rely on evidence that proves its compliance which, on close
examination, either does not support Petitioner’s assertions or undercuts them.

Petitioner filed the affidavit of Terry Carpenter, the individual who orchestrated the
discharge of Petitioner’s residents in September and October 2008. P. Ex. 5. Mr.
Carpenter’s testimony is remarkable in that it fails to come to grips with the specific
allegations of noncompliance made by CMS and supported by CMS’s witnesses. For
example, Mr. Carpenter says nothing that refutes Ms. Harkins’ explicit assertion that Mr.
Carpenter had announced that he intended to transfer all of Petitioner’s residents by the
end of the last week of October 2008. Nor did he deny Ms. Massey’s assertion that he
directed her to falsify resident records to make it appear as if the residents had received
transfer counseling when, in fact, they had not.

Mr. Carpenter does not rebut the specific allegations of CMS’s witnesses that Petitioner
failed to provide individualized discharge planning for its residents who were transferred.
Rather, he states, without elaboration, that Petitioner’s social workers worked with
families of residents and the residents themselves to resolve disagreements “between
resident and family members (and between family members) on where a resident should
be transferred.” P. Ex. 5, at 2.

Petitioner asserts that the transfers of Residents #s 13, 14, 16, and 17 were exempted
from the regulatory requirement that Petitioner provide 30 days’ advance notice because
they were “resident and/or family initiated transfers.” Petitioner’s post-hearing brief at 7.

Petitioner’s assertions are simply not supported by the record. There is no evidence to
show that any of these four residents requested transfers on their own volition much less
is there evidence to show that Petitioner was simply acting to effectuate the residents’
desires.

For example, in the case of Resident # 13, there is nothing in the exhibit cited by
Petitioner — CMS Ex. 15 — that supports a finding that the resident made an informed and
voluntary transfer request and that Petitioner was merely carrying out the resident’s
wishes. If anything, the exhibit supports the opposite conclusion. There is evidence in
that exhibit that makes it obvious that the resident was not capable of making an
informed decision about a transfer. Petitioner’s staff described the resident as confused
on more than one occasion and related that the resident hallucinates. CMS Ex. 15, at 1, 2.
That confusion was evident when staff spoke to the resident on September 23, 2008 about
transferring her. The resident:

began getting tearful . . . [and] talking about a doctor that was going to
court and was going to be on trial for sexual assault and then her comments
became noncoherent.

Id. at 2. It was only in that context that the resident was reported to say that she would
like to go to some place new. Jd. It was cruel for Petitioner’s management to act on a
statement like that as if it was a voluntary request given the resident’s obvious confusion
and emotional duress.
10

Petitioner contends that no 30-day notice was required prior to transferring Resident # 14
“because this transfer was initiated by the resident and family.” Petitioner’s post-hearing
brief at 8. Petitioner introduced no evidence that supports this contention. Petitioner
cites to a document that it characterizes as “the official ‘3008’ form that AHCA [the
Florida State health care agency] recognizes for transfers of residents” evidently as
support for its argument that the resident and her family voluntarily sought a transfer.
Id.; P. Ex. 22, at 4. However, this document contains nothing supporting Petitioner’s
assertion of a voluntary request. On the other hand, the document lists “dementia” as the
resident’s principal diagnosis and I infer from this that the resident would have been
incapable of making a meaningful voluntary transfer request. /d. There is nothing in the
records cited by Petitioner to show that the resident’s family made a transfer request on
the resident’s behalf.

Petitioner contends that “[t]he transfer of Resident # 16 was initiated by a family
request.” Petitioner’s post-hearing brief at 8. This contention is belied by the record.
The evidence cited by Petitioner as support for its assertion - CMS Ex. 17 — contains
nothing that suggests a family request to transfer Resident # 16. At most, it supports a
conclusion that the family agreed to transfer the resident to another facility (Lakewood
Nursing Center) in response to a directive by Petitioner’s administration that the resident
be transferred. CMS Ex. 17, at 4, 6. Agreement to a transfer in the face of management
pressure is no defense to a failure to provide requisite notice and discharge planning for
this resident.

As respects Resident # 17 Petitioner asserts that the resident’s transfer was “initiated by
the resident.” Petitioner’s post-hearing brief at 8. There is absolutely nothing in the
exhibit cited by Petitioner —- CMS Ex. 18 — that supports this contention. On the other
hand, the exhibit strongly supports an inference that Petitioner’s staff failed to do
discharge planning for the resident. On September 24, 2008, a social worker made the
following entry in the resident’s record:

Received notice from the Administrator that Res transferring to another
SNF [skilled nursing facility]. This SW did not participate in this Res D/C
plan. Administrator made all D/C arrangements.

CMS Ex. 18, at 8."
Petitioner cites to the cross-examination testimony of Mr. Mondrone as support for its

contention that the transfers of its residents were “appropriate.” Petitioner’s post-hearing
brief at 9; Tr. at 73-74. Petitioner does not explain what it means by that term nor did its

+The social worker who wrote and signed this note is an individual other than Ms.
Massey. The note provides additional support for Ms. Massey’s and Ms. Harkins’
testimony that Petitioner transferred residents without performing discharge planning.
11

counsel do so when he asked Mr. Mondrone whether some of the transfers were
appropriate. /d. I will not speculate as to what counsel or Mr. Mondrone thought the
word “appropriate” meant, but there is, in fact, nothing in Mr. Mondrone’s testimony to
suggest that he agreed that Petitioner complied with regulatory requirements in
transferring its residents. Jd.

Much of Petitioner’s case appears to be built around the theory that it should be excused
from complying with regulatory requirements because the staff and management of
facilities who accepted transfers of Petitioner’s residents acted diligently to protect the
residents’ interests and welfare. Petitioner’s post-hearing brief at 9-10. That is no
defense. It may be that other facilities were more caring than was Petitioner and that they
acted to protect the residents whose transfers they accepted. But that gave no license to
Petitioner to ignore its obligations under the regulations. Moreover, nothing that other
facilities did or could have done would have insulated Petitioner’s residents from the
shock of being pushed out the door of Petitioner’s facility by Petitioner’s management.

Petitioner asserts also that it advised residents and their family members that they could
return to Petitioner’s facility after it became operational again. Petitioner’s post-hearing
brief at 10. But, assuming the truth of this statement, it provides no excuse for the way in
which Petitioner handled resident transfers. There is simply nothing in the regulations
governing transfers that permits a facility to ignore its obligations to residents when
transferring them premised on the possibility that the residents might return to the facility
at some date in the future.

Petitioner relies on the testimony of four individuals — Brenda Boucher, Lita Flowers,
Cynthia Evans, and Victoria Medley — to support its assertion that it handled resident
transfers in accordance with regulatory requirements. P. Ex. 6; P. Ex. 7; P. Ex. 8; P. Ex.
9. I find the testimony of these individuals to be unpersuasive. Their affidavits are
essentially boilerplate documents, virtually identical in content, which provide very little
substance. Much of the language in these affidavits essentially repeats verbatim the
contents of Mr. Carpenter’s affidavit without providing any additional information.

Ms. Boucher and Ms. Flowers both assert in identical language that the transfers of
Residents #s 13, 14, 16, and 17 were requested either by the residents themselves or by
members of the residents’ families. P. Ex. 6, at 2; P. Ex. 7, at 2. However, neither of
these witnesses cites to any documentation that supports these assertions. Moreover,
their testimony is deliberately vague. Ms. Boucher states that “Oakwood’s
representatives merely talked to the residents about transferring to another facility...”
And Ms. Flowers states that “I spoke with the resident and the responsible party (usually
a family member) identified on the ‘face sheet’ about the transfer,” without providing any
details about the alleged conversations. Id.
12

All four of the affiants describe in virtually identical words the process that Petitioner
used to transfer residents. P. Ex. 6, at 2-3; P. Ex. 7, at 3-4; P. Ex. 8, at 2-3; P. Ex. 9, at 2-
3. Their description of the process does not address any of the allegations made by CMS
nor does it rebut the testimony of CMS’s witnesses and supporting exhibits. There is
nothing in these witnesses’ testimony that supports a conclusion that Petitioner performed
individualized discharge planning for any of the residents who were transferred. For
example, the affiants all say that directors or coordinators from other facilities met with
residents privately or in Petitioner’s common areas. Assuming that to be true that does
not substitute for the requirement that Petitioner perform and coordinate discharge
planning, on an individualized basis, for each of its residents. Moreover, there is nothing
in the affidavits which discloses what was discussed between the residents and the
directors and coordinators nor do the affidavits present any evidence to show that all of
Petitioner’s residents or their family members had the benefit of these meetings.

Petitioner argues also that it should be immune from allegations of noncompliance
because residents who were interviewed after they had been transferred expressed few or
no complaints or even assert that they are happier in their new facilities than they were at
Petitioner’s facility. Petitioner’s post-hearing brief at 11; P. Ex. 10— P. Ex. 14. This isa
“no harm no foul” argument that has no relevance to the issue of Petitioner’s compliance
with regulatory requirements. That some residents may have been relatively uninjured by
the transfers effectuated by Petitioner or may in fact be happier in their new facility than
they were at Petitioner’s facility is no defense to Petitioner’s failure to protect those
residents during the process.

2. Petitioner did not prove to be clearly erroneous CMS’s determinations
of immediate jeopardy.

The evidence offered by CMS strongly supports CMS’s determinations that Petitioner’s
noncompliance with Life Safety Code and Medicare participation requirements posed
immediate jeopardy for residents. Petitioner did not establish these determinations to be
clearly erroneous.

a. Petitioner offered no evidence to prove to be clearly erroneous
CMS ’s determination of immediate jeopardy level Life Safety
Code noncompliance.

Petitioner offered neither evidence nor argument to refute CMS’s finding of an
immediate jeopardy level Life Safety Code deficiency.

Petitioner’s failure to have a functioning sprinkler system in its facility posed obvious —
and very serious — risks for residents of the facility. As is attested to by Vincent E.
Avenatti, who conducted the July survey of Petitioner’s facility:
13

the facility’s deficient practices resulted in the demolishment of the
minimum protection required for the residents with unacceptable
construction type without sprinkler coverage, de-compartmentalization and
unacceptable corridor walls without sprinkler coverage. ... These
deficiencies constituted immediate jeopardy as they placed the residents at
potential risk of injury and death in the event of a fire.

CMS Ex. 48, at 3. Mr. Avenatti’s testimony becomes more compelling when considered
in light of the nature of Petitioner’s facility and people who lived there. Petitioner’s
residents were among society’s most vulnerable individuals and among them were
persons who would have been utterly helpless to protect themselves in the event of a fire.

b. Petitioner failed to prove to be clearly erroneous CMS’s
determination of immediate jeopardy level noncompliance
with Medicare participation requirements.

The evidence supporting a finding of immediate jeopardy level noncompliance with
Medicare participation requirements is very strong. As I discuss at Finding 1.b.,
Petitioner flagrantly disregarded the rights of its residents in effectuating their transfers to
other facilities. In some instances it failed to give the residents the requisite 30-day
notice of their impending transfers. In others, it gave the residents notice but made that
notice essentially meaningless by pressuring residents to leave the facility on a greatly
accelerated schedule. Petitioner failed on a wholesale basis to plan for the individual
needs, wants, and desires of its residents and it misled members of residents’ families as
to their relatives’ circumstances.

Behavior like this would be traumatic for anyone on the receiving end but would be
especially so for individuals like those who were housed at Petitioner’s facility. As I
have discussed these persons were extraordinarily frail and vulnerable and were at risk
for grave emotional and even physical distress as a consequence of being transferred in
haste and without necessary planning. That is strong basis for concluding that residents
of Petitioner’s facility faced a likelihood of serious injury, harm, or even death as a
consequence of Petitioner’s actions.

The grave emotional distress experienced by at least some of Petitioner’s residents as a
consequence of Petitioner’s actions is evidenced by the testimony of Allison Hillhouse,
one of the surveyors who conducted the October survey. She testified that:

Multiple residents and family members indicated to me that they were
being pressured to move out as soon as possible — and they were shocked
and upset at the sudden notice that the facility was closing. In fact, on
October 28, 2008 facility staff informed me that the facility had already
ordered them to start loading up residents and their belongings onto vans
14

for transfer — often to other cities. These residents were extremely upset,
many had no idea of where they were being sent — and often their
responsible parties (i.e., family members) had not yet received notices that
these residents were already being moved.

CMS Ex. 32, at 3-4. Petitioner did not rebut the evidence of immediate jeopardy level
noncompliance. For the most part, it asserts that it did not violate residents’ rights in
orchestrating their transfer out of the facility. I have dealt with these assertions at
Finding 1.b. and I need not revisit Petitioner’s contentions and arguments here. Petitioner
also relies heavily on its assertion that at least some of the residents were happier in their
new quarters than they were while at Petitioner’s facility. That is no defense. The fact
that some of Petitioner’s residents may have decided ultimately that they were better off
at the facility that they were transferred to than at Petitioner’s facility doesn’t excuse
Petitioner from its compliance obligations. Nor does it diminish the likelihood of harm
that these residents were exposed to during the process of their being transferred out of
Petitioner’s facility.

3. CMS’s civil money penalty determinations are reasonable.

CMS determined to impose immediate jeopardy level civil money penalties to remedy
Petitioner’s noncompliance with Life Safety Code and Medicare participation
requirements. The Life Safety Code penalties are in amounts of $5050 per day for each
day of a period that began on July 2, 2008 and which ran through July 16, 2008. The
Medicare participation requirement penalties are in amounts of $3400 per day for each
day of a period that began on October 31, 2008 and which ran through November 22,
2008.

Civil money penalties of from $3050 to $10,000 per day are authorized for each day of
immediate jeopardy level noncompliance. 42 C.F.R. § 488.438(a)(1)(). Deciding ona
penalty amount within this range must be based on evidence relating to factors which
include: the seriousness of a facility’s noncompliance; its noncompliance history; and its
financial condition. 42 C.F.R. §§ 488.438(f)(1)-(4); 488.404 (incorporated by reference
into 42 C.F.R. § 488.438(f)(3)).

I find the penalties that CMS determined to impose to be supported by evidence
establishing the seriousness of Petitioner’s noncompliance. Petitioner has not adduced
evidence or arguments that support reducing the penalty amounts.

I note as a threshold to my discussion of penalty amounts that Petitioner did not argue
that it lacks the financial wherewithal to pay the civil money penalties that CMS
determined to impose.
15

The evidence pertaining to the immediate jeopardy level Life Safety Code deficiency
establishes it to be extremely serious. Residents at Petitioner’s facility were individuals
who would be at great risk for injury or death in the event of any fire at the facility. But
here, the risk to these residents was increased exponentially by the facility’s failure to
maintain a proper sprinkler system. The penalty amounts of $5050 per day are only
slightly more than one half the total amount that could have been imposed and are
certainly justified by the seriousness of the noncompliance.

Petitioner argues that the penalties for Life Safety Code noncompliance are unlawfully
retroactive. It asserts that it first learned on July 17, 2008 that its Life Safety Code
noncompliance was, in CMS’s eyes, immediate jeopardy and that it acted immediately to
abate the jeopardy. It argues that it should not be held accountable for something that it
was unaware of and asserts that any penalties covering dates prior to July 17 are punitive.

This argument is incorrect as a matter of law. There is no language in either the Act or
regulations which precludes CMS from imposing penalties to remedy noncompliance that
predates the date of its discovery. To the contrary, regulations specifically authorize the
imposition of civil money penalties for past noncompliance going back to the date of the
survey that precedes the survey at which noncompliance is discovered. 42 C.F.R. §
488.430(b). Consequently, CMS was well within its rights to impose civil money
penalties to remedy noncompliance on dates that predate the completion date of the July
survey.

Moreover, Petitioner, by asserting that the penalties are unreasonably retroactive,
attempts to stand on its head the regulatory scheme governing its Medicare compliance.
As Petitioner would have it, its obligation to comply with Medicare participation
requirements should be likened to a game of “catch” in which it should be able to avoid
remedies so long as its noncompliance goes undetected. But, that is not how the law
operates. A skilled nursing facility is charged by the Act and regulations with being in
compliance at all times with Medicare participation requirements including Life Safety
Code requirements. It is Petitioner’s responsibility to know its obligations and to assure
that it meets them.

Petitioner also asserts that the penalties for its Life Safety Code violation are excessive
because it was given a waiver for a short period of time to allow it to function
notwithstanding its noncompliance. I find no inconsistency between the waiver grant and
CMS’s penalty determination. As of July 17, 2008 Petitioner abated its Life Safety Code
noncompliance by instituting a rigorous fire watch on its premises. In that circumstance
a waiver might be justified if only for a short time to allow Petitioner to make
arrangements to rectify its deficiency on a more durable basis. But, that says nothing
about the period running up to and including July 16 when Petitioner was in egregious
noncompliance with the Life Safety Code.
16

The evidence that relates to Petitioner’s noncompliance with Medicare participation
requirements other than Life Safety Code requirements also establishes noncompliance to
have been egregious. The penalties imposed by CMS were well-justified by the
seriousness of Petitioner’s noncompliance. As I have discussed, Petitioner cavalierly,
and in fact brutally, disregarded its residents’ rights in order to usher them out of its
facility as quickly as possible. The disregard for the rights of Petitioner’s residents was
shocking to those individuals when it was perpetrated by Petitioner’s management and
remains shocking to this day. The penalties that CMS determined to impose of $3400 per
day for Petitioner’s noncompliance were actually mild in comparison to what CMS
would have been justified in imposing based on the seriousness of Petitioner’s
noncompliance.

/s/
Steven T. Kessel
Administrative Law Judge

